UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-17196 MGP INGREDIENTS, INC. (Exact name of registrant as specified in its charter) KANSAS 48-0531200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Commercial Street, Atchison Kansas (Address of principal executive offices) (Zip Code) (913) 367-1480 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of“large accelerated filer”, “accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) [] Large accelerated filer [ X] Accelerated filer []Non-accelerated filer[ ] Smaller Reporting Company Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes [X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, no par value 18,091,937 shares outstanding as of November 3, 2011 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income (Loss) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 6. Exhibits 44 2 FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as well as historical information.All statements, other than statements of historical facts, included in this Quarterly Report on Form 10-Q regarding the prospects of our industry and our prospects, plans, financial position and business strategy may constitute forward-looking statements.In addition, forward-looking statements are usually identified by or are associated with such words as “intend,” “plan”, “believe,” “estimate,” “expect,” “anticipate,” “hopeful,” “should,” “may,” “will”, “could”, “encouraged”, “opportunities”, “potential” and/or the negatives of these terms or variations of them or similar terminology.They reflect management’s current beliefs and estimates of future economic circumstances, industry conditions, Company performance and financial results and are not guarantees of future performance.All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those contemplated by the relevant forward-looking statement.Important factors that could cause actual results to differ materially from our expectations include, among others: (i) disruptions in operations at our Atchison facility,(ii) the availability and cost of grain and fluctuations in energy costs, (iii) the effectiveness of our hedging strategy, (iv) our ability to close the prospective acquisition of Lawrenceburg Distillers Indiana, LLC and to integrate the acquired operations into our own, (v) the competitive environment and related market conditions, (vi) the ability to effectively pass raw material price increases on to customers, (vii) the ability to effectively operate the Illinois Corn Processing, LLC (“ICP”) joint venture, (viii) our ability to maintain compliance with all applicable loan agreement covenants, (ix) our ability to realize operating efficiencies, (x) and actions of governments.For further information on these and other risks and uncertainties that may affect our business, see Item 1A. Risk Factors of our Annual Report on Form 10-K for the fiscal year ended June 30, 2011 and Item 1A. Risk Factors in PartII of this Quarterly Report. METHOD OF PRESENTATION All amounts in this quarterly report, except for share, bushels, gallons, pounds, mmbtu, per share, per bushel and per gallon amounts, are shown in thousands. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MGP INGREDIENTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per-share amounts) Quarter ended September 30, September 30, Net sales $ $ Cost of sales (a) Gross profit Selling, general and administrative expenses Other operating costs Income (loss) from operations ) Other income, net 46 3 Interest expense ) ) Equity in earnings (loss) of joint ventures ) Income (loss) before income taxes ) Provision for income taxes 34 30 Net income (loss) ) Other comprehensive income (loss), net of tax ) 28 Comprehensive income (loss) $ ) $ Per share data Total basic earnings (loss) per common share $ ) $ Total diluted earnings (loss) per common share $ ) $ Dividends per common share $ $ (a) Includes related party purchases of $19,704 and $9,747 for the quarters ended September 30, 2011and 2010, respectively. See accompanying notes to unaudited condensed consolidated financial statements 4 MGP INGREDIENTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Receivables (less allowance for doubtful accounts: September 30, 2011-$63and June 30, 2011 - $118) Inventory Prepaid expenses Deposits 26 Derivative assets Deferred income taxes Refundable income taxes Total current assets Property and equipment, at cost Less accumulated depreciation and amortization ) ) Property and equipment, net Investment in joint ventures Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Current maturities of long-term debt $ $ Revolving credit facility Accounts payable Accounts payable to affiliate, net Accrued expenses Derivative liabilities Total current liabilities Long-term debt, less current maturities Deferred credit Accrued retirement health and life insurance benefits Other non current liabilities Deferred income taxes Total liabilities Commitments and Contingencies – See Note 5 Stockholders’ Equity Capital stock Preferred, 5% non-cumulative; $10 par value; authorized 1,000 shares; issued and outstanding 437 shares 4 4 Common stock No par value; authorized 40,000,000 shares; issued 19,530,344sharesat September 30, 2011 and June 30, 2011, respectively; 18,074,437 and17,905,767 shares outstanding at September 30, 2011 and June 30, 2011,Respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost Common: 1,455,907 and 1,624,577 shares at September 30, 2011 andJune 30, 2011, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 5 MGP INGREDIENTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Quarter Ended September 30, September 30, Cash Flows from Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on sale of assets - Share based compensation Equity in (earnings) loss of joint ventures ) Changes in operating assets and liabilities: Restricted cash ) Receivables, net ) ) Inventory ) ) Prepaid expenses 95 ) Refundable income taxes - ) Accounts payable ) ) Accounts payable to affiliate, net ) ) Accrued expenses ) ) Change in derivative valuation ) Deferred credit ) ) Accrued retirement health and life insurance benefits and other noncurrent liabilities ) ) Other ) Net cash used inoperating activities ) ) Cash Flows from Investing Activities Additions to property and equipment ) ) Proceeds from the disposition of property andequipment 61 - Net cash used in investing activities ) ) Cash Flows from Financing Activities Purchase of treasury stock ) - Principal payments on long-term debt ) ) Proceeds from revolving credit facility Principal payments on revolving credit facility ) ) Net cash provided by financing activities Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements 6 MGP INGREDIENTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (Dollars in thousands) (Unaudited) Capital Stock Preferred Issued Common Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, June 30, 2011 $ 4 $ ) $ ) $ Comprehensive income (loss): Net loss ) ) Net losses from cash flow hedges ) ) Gains from cash flow hedgesreclassified to cost of sales Translation adjustment onunconsolidated foreign subsidiary ) ) Comprehensive income (loss) - - - ) ) - ) Options exercised 1 (1
